DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-35 and 42-47 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taub (US20190183393; cited by Applicant).
Regarding claim 31, Taub discloses an analyte monitoring system (Paragraph [0133], “Generally, embodiments of the present disclosure relate to in vivo methods and devices for detecting at least one analyte such as glucose in body fluid. Accordingly, embodiments include in vivo analyte sensors configured so that at least a portion of the sensor is positioned in the body of a user (e.g., within the ISF), to obtain information about at least one analyte of the body, e.g., transcutaneously positioned in user's body”), comprising: 
an on-body unit comprising an analyte sensor and sensor electronics, wherein the on-body unit is configured to transmit data indicative of an analyte level of a user (Paragraph [0133], “In certain embodiments, an in vivo analyte sensor is coupled to an electronics unit that is maintained on the body of the user such as on a skin surface, where such coupling provides on body, in vivo analyte sensor electronics assemblies” & Paragraph [0134], “In certain embodiments, analyte information is communicated from a first device such as an on body electronics unit to a second analyte monitoring device which may include user interface features, including a display, and/or the like”); and 
a reader device comprising a display (Paragraph [0134], “In certain embodiments, analyte information is communicated from a first device such as an on body electronics unit to a second analyte monitoring device which may include user interface features, including a display, and/or the like” & display device #1120), a transceiver configured to receive the data indicative of the analyte level (Paragraph [0183], “It should be appreciated that the in some embodiments the analyte monitoring device may be communicably coupled to the remote device via wireless technology. In such instances, the analyte monitoring device may include corresponding transmitters, receivers, and/or transceivers” & Paragraph [0162], “For example, display device 1120 may be configured to transmit one or more commands to on body electronics 1110 to initiate data transfer, and in response, on body electronics 1110 may be configured to wirelessly transmit stored analyte related data collected during the monitoring time period to display device 1120”), and a memory (Paragraph [0162], “In certain embodiments, the received data from the on body electronics 1110 may be stored (permanently or temporarily) in one or more memory of the display device 1120”) coupled with one or more processors (Paragraph [0137], “Display devices may also include programming stored in memory for execution by one or more microprocessors and/or ASICs to generate and transmit the one or more request command, control signal or data packet to send to the on body electronics in response to a user activation of an input mechanism on the display device such as depressing a button on the display device, triggering a soft button associated with the data communication function, and so on”), wherein the memory is configured to store instructions that, when executed by the one or more processors, cause the one or more processors to: 
output to the display (Paragraph [0410], “In some aspects of the present disclosure, the analyte monitoring device may be programmed with software to provide summaries of information and data related to obtain readings. The software provides an interface to view and manage features related to generated reports. Different types of summaries may be generated. For example, FIGS. 21A-D illustrate various types of interfaces for displaying summaries on the analyte monitoring device, according to certain embodiments”) a first view comprising a first set of graphical elements, wherein each graphical element of the first set is representative of an amount of time that the analyte level of the user is within a predefined analyte range associated with a correlating graphical element of the first set (Fig. 21D, Paragraph [0061], “FIG. 21D illustrates an exemplary screen for showing the percentage of time the sensor readings were within a target zone, according to one embodiment” & Paragraph [0420], “FIG. 21D illustrates an exemplary screen for showing the percentage of time the sensor readings were within a target zone. Time In Target screen 642 displays a representation 642 a of the percentage of time within a target zone, above a target zone, and below a target zone, for sensor readings obtained for a period of time (e.g., 7 days in the embodiment shown). Trigger element 642 c is provided to enable the user to change the time period—e.g., similarly as described in FIG. 21C. Representation 642 a also includes bar graphs for the associated percentages”), and wherein at least one of the graphical elements of the first set is customizable by the user (Paragraph [0156], “Display device 1120 may be a dynamic color LCD display. In certain embodiments, display device 1120 may have preset and customizable options, including display resolution, quality and backlight options” & Paragraph [0274], “As shown at block 332, it is determined whether the resulting reading is out of range. If the sensor is out of range, then it is determined if a high or low glucose condition has occurred. For example, a target range or acceptable range may be preset by the manufacturer or customizable by the user” & Paragraph [0275], “Referring back to block 332, if it is determined that the sensor is not out of range, then it is determined if the glucose level was a high or low glucose level 334. For example, a high or low glucose level may be preset by the manufacturer or customizable by the user”), and 
output to the display (Paragraph [0410], “In some aspects of the present disclosure, the analyte monitoring device may be programmed with software to provide summaries of information and data related to obtain readings. The software provides an interface to view and manage features related to generated reports. Different types of summaries may be generated. For example, FIGS. 21A-D illustrate various types of interfaces for displaying summaries on the analyte monitoring device, according to certain embodiments”) a second view comprising a second set of graphical elements, wherein each graphical element of the second set is representative of an amount of time that the analyte level of the user is within a predefined analyte range associated with a correlating graphical element of the second set Fig. 21D, Paragraph [0061], “FIG. 21D illustrates an exemplary screen for showing the percentage of time the sensor readings were within a target zone, according to one embodiment” & Paragraph [0420], “FIG. 21D illustrates an exemplary screen for showing the percentage of time the sensor readings were within a target zone. Time In Target screen 642 displays a representation 642 a of the percentage of time within a target zone, above a target zone, and below a target zone, for sensor readings obtained for a period of time (e.g., 7 days in the embodiment shown). Trigger element 642 c is provided to enable the user to change the time period—e.g., similarly as described in FIG. 21C. Representation 642 a also includes bar graphs for the associated percentages”), and wherein the graphical elements of the second set are not customizable by the user (Paragraph [0274], “As shown at block 332, it is determined whether the resulting reading is out of range. If the sensor is out of range, then it is determined if a high or low glucose condition has occurred. For example, a target range or acceptable range may be preset by the manufacturer or customizable by the user” Paragraph [0275], “Referring back to block 332, if it is determined that the sensor is not out of range, then it is determined if the glucose level was a high or low glucose level 334. For example, a high or low glucose level may be preset by the manufacturer or customizable by the user” & Paragraph [0138], “In certain embodiments, the type and/or form and/or amount of information sent to a display device may be preprogrammed and/or unchangeable (e.g., preset at manufacturing)”, Taub equates  “preset at manufacturing” and “unchangeable”  meaning that the graphical elements are not customized).  


	Regarding claim 32, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: 
output to the display a switch element, wherein the switch is configured to cause the first view or the second view to output to the display of the reader device (Paragraph [0222], “The user may navigate through branches of various screens via trigger elements on the device. The trigger elements may be any variety of trigger elements”).  


	Regarding claim 33, Taub discloses the analyte monitoring system of claim 32.
	Taub further discloses wherein the switch element comprises a toggle (Paragraph [0222], “The user may navigate through branches of various screens via trigger elements on the device. The trigger elements may be any variety of trigger elements—e.g., buttons, keys, toggle switches, wheels, arrows, etc”).  

	Regarding claim 34, Taub discloses the analyte monitoring system of claim 32.
	Taub further discloses wherein the switch element comprises a slidable element (Paragraph [0228], “In some instances, the user may be able to switch between screens by sliding a finger across the display of the device”).  	

	Regarding claim 35, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the at least one of the graphical elements of the first set that is customizable by the user comprises a customizable target analyte range (Paragraph [0274], “As shown at block 332, it is determined whether the resulting reading is out of range. If the sensor is out of range, then it is determined if a high or low glucose condition has occurred. For example, a target range or acceptable range may be preset by the manufacturer or customizable by the user” Paragraph [0275], “Referring back to block 332, if it is determined that the sensor is not out of range, then it is determined if the glucose level was a high or low glucose level 334. For example, a high or low glucose level may be preset by the manufacturer or customizable by the user”).  

	Regarding claim 42, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the amount of time that the analyte level of the user is within the predefined analyte range comprises a percentage of a predefined time period (Fig. 21D # 642A shows the percentage of time [54%] of when the analyte is “in target”).  

	Regarding claim 43, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the data indicative of the analyte level comprises data indicative of a glucose level in a bodily fluid of the user (Paragraph [0133], “Generally, embodiments of the present disclosure relate to in vivo methods and devices for detecting at least one analyte such as glucose in body fluid”).  

	Regarding claim 44, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the instructions, when executed by the one or more processors, further cause the one or more processors to output to the display a date range indicator comprising a date range associated with the first set of graphical elements and the second set of graphical elements (Fig. 21D, #642D “Last 7 Days”).

	Regarding claim 45, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the instructions, when executed by the one or more processors, further cause the one or more processors to output to the display a data availability indicator comprising a period of time in which the data indicative of the analyte level is available (Fig. 21D, #642D “Last 7 Days”).

	Regarding claim 46, Taub discloses the analyte monitoring system of claim 31.
	Taub further discloses wherein the instructions, when executed by the one or more processors, further cause the one or more processors to output to the display a plurality of selectable icons configured to allow a user to select a predefined amount of time associated with the data indicative of the analyte level (Paragraph [0420], “Trigger element 642 c is provided to enable the user to change the time period—e.g., similarly as described in FIG. 21C”).  

	Regarding claim 47, Taub discloses the analyte monitoring system of claim 35.
	Taub further discloses wherein the instructions, when executed by the one or more processors, further cause the one or more processors to output to the display a link to an interface configured to allow the user to edit the customizable target analyte range (Paragraph [0274], “Paragraph [0274], “As shown at block 332, it is determined whether the resulting reading is out of range. If the sensor is out of range, then it is determined if a high or low glucose condition has occurred. For example, a target range or acceptable range may be preset by the manufacturer or customizable by the user”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Taub as applied to claim 31 above, and further in view of Raisoni (US20160270740; cited by Applicant).
Regarding claim 36, Taub discloses the analyte monitoring system of claim 31.
Taub does not disclose wherein each of the graphical elements of the first set comprises a different color from the other graphical elements of the first set.
However, Raisoni discloses wherein each of the graphical elements of the first set comprises a different color from the other graphical elements of the first set (Paragraph [0011], “In some embodiments, the method may further comprise: displaying an area of the trend graph below each of the plurality of analyte values as a first color when a corresponding analyte value is outside of the high analyte alarm level and low analyte alarm level, displaying the area of the trend graph below each of the plurality of analyte values as a second color when a corresponding analyte value is between the high analyte target level and the low analyte target level, and displaying the area of the trend graph below each of the plurality of analyte values as a third color when a corresponding analyte value is either between the high analyte target level and the high analyte alarm level or between the low analyte target level and the low analyte alarm level, wherein the first, second, and third colors are different colors”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Taub to incorporate the teachings of Raisoni by adding wherein each of the graphical elements of the first set comprises a different color from the other graphical elements of the first set. The different colors provide another visual indication to show where the data falls (e.g. too high, too low, in target). 

Regarding claim 37, Taub discloses the analyte monitoring system of claim 31.
Taub does not disclose wherein each of the graphical elements of the second set comprises a different color from the other graphical elements of the second set.
However, Raisoni discloses wherein each of the graphical elements of the second set comprises a different color from the other graphical elements of the second set (Paragraph [0011], “In some embodiments, the method may further comprise: displaying an area of the trend graph below each of the plurality of analyte values as a first color when a corresponding analyte value is outside of the high analyte alarm level and low analyte alarm level, displaying the area of the trend graph below each of the plurality of analyte values as a second color when a corresponding analyte value is between the high analyte target level and the low analyte target level, and displaying the area of the trend graph below each of the plurality of analyte values as a third color when a corresponding analyte value is either between the high analyte target level and the high analyte alarm level or between the low analyte target level and the low analyte alarm level, wherein the first, second, and third colors are different colors”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Taub to incorporate the teachings of Raisoni by adding wherein each of the graphical elements of the second set comprises a different color from the other graphical elements of the second set. The different colors provide another visual indication to show where the data falls (e.g. too high, too low, in target). 

Regarding claim 38, Taub discloses the analyte monitoring system of claim 31.
Taub does not disclose wherein a total number of graphical elements of the first set is equal to a total number of graphical elements of the second set.
However, Raisoni discloses wherein a total number of graphical elements of the first set is equal to a total number of graphical elements of the second set (Paragraph [0379], “For example, the pie chart of FIG. 18 depicts a measure of the percentage of time for which glucose values were above a target level, below a target level, or within a target level. A user 715 may customize the categories or ranges of analyte values displayed in the report to include additional or alternative categories or ranges of analyte values, such as, for example, glucose values above an alarm value, glucose values below an alarm value, glucose values between alarm level, and the like”, Customizing the views to have “alternative” categories would mean that even if the categories change, the overall number of graphical elements would be the same between the views).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Taub to incorporate the teachings of Raisoni by adding wherein a total number of graphical elements of the first set is equal to a total number of graphical elements of the second set. The advantage of having the same number of graphical elements is to facilitate comparison between the two views.

	Regarding claim 39, Taub discloses the analyte monitoring system of claim 31.
Taub does not disclose wherein a total number of graphical elements of the first set is not equal to a total number of graphical elements of the second set.
However, Raisoni discloses wherein a total number of graphical elements of the first set is not equal to a total number of graphical elements of the second set (Paragraph [0379], “For example, the pie chart of FIG. 18 depicts a measure of the percentage of time for which glucose values were above a target level, below a target level, or within a target level. A user 715 may customize the categories or ranges of analyte values displayed in the report to include additional or alternative categories or ranges of analyte values, such as, for example, glucose values above an alarm value, glucose values below an alarm value, glucose values between alarm level, and the like”, Customizing the views to have “additional” categories would mean the number of graphical elements are not the same).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Taub to incorporate the teachings of Raisoni by adding wherein a total number of graphical elements of the first set is not equal to a total number of graphical elements of the second set. The advantage is that it allows the user to add or subtract the number of graphical elements depending on their needs.

Regarding claim 40, Taub discloses the analyte monitoring system of claim 31.
Taub does not disclose wherein the reader device comprises a smart phone.
However, Raisoni discloses wherein the reader device comprises a smart phone (Paragraph [0090], “In some embodiments, the analyte monitoring device comprises at least one of the following: a mobile device; a smart phone; a tablet; a PC; and a netbook”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Taub to incorporate the teachings of Raisoni by adding wherein the reader device comprises a smart phone. The advantage of using a smart phone is a more versatile and portable device.

	Regarding claim 41, Taub discloses the analyte monitoring system of claim 31.
Taub does not disclose wherein the reader device comprises a smart watch.
However, Raisoni discloses wherein the reader device comprises a smart watch (Paragraph [0260], “In yet another example, one or more of the second device(s) (741, 742 . . . 749) may comprise a health monitoring device such as a health monitoring watch, an activity sensor, a food monitoring device”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Taub to incorporate the teachings of Raisoni by adding wherein the reader device comprises a smart watch. The advantage of using a smart phone is a more versatile and portable device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2011026053 (cited by Applicant) discloses “an analyte monitoring device having a user interface with a  display”. Paragraph [0089] discloses “In certain embodiments, a user may create custom events and select icons, text or other indicator for each custom event.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791